Citation Nr: 0515721	
Decision Date: 06/10/05    Archive Date: 06/21/05

DOCKET NO.  04-03 599	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

1.  Entitlement to an effective date earlier than September 
12, 2002, for service connection for hearing loss disability, 
right ear.

2.  Entitlement to an effective date earlier than September 
12, 2002, for service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel




INTRODUCTION

The veteran, who is the appellant in this case, served on 
active duty from January 1963 to January 1967.

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from an April 2003 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. Paul, 
Minnesota.


FINDINGS OF FACT

1.  On February 7, 1995, the United States Court of Veterans 
Appeals (now the United States Court of Appeals for Veterans 
Claims, hereinafter Court) affirmed the Board's June 1993 
decision which had denied entitlement to service connection 
for hearing loss disability in the veteran's right ear.

2.  On September 12, 2002, the RO received the veteran's 
request to reopen his claim of entitlement to service 
connection for hearing loss disability in the right ear.

3.  In its April 2003 rating decision, the RO granted the 
veteran's claim of entitlement to service connection for 
hearing loss disability in the right ear, effective September 
12, 2002.

4.  On September 12, 2002, the RO received the veteran's 
original claim of entitlement to service connection for 
tinnitus.

5.  In its April 2003 rating decision, the RO granted the 
veteran's claim of entitlement to service connection for 
tinnitus, effective September 12, 2002.




CONCLUSIONS OF LAW

1.  The criteria for an effective date prior to September 12, 
2002, for service connection for hearing loss disability in 
the right ear have not been met.  38 U.S.C.A. § 5110(a)-
(b)(1) (West 2002); 38 C.F.R. § 3.400(a), (q)(1)(ii) (2004).  
.  

2.  The criteria for an effective date prior to September 12, 
2002, for service connection for tinnitus have not been met.  
38 U.S.A. §§ 5110(a)-(b)(1) (West 2002); 38 C.F.R. 
§ 3.400(a), (b)(2)(i) (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Prior to consideration of the merits of the veteran's claims, 
the Board must ensure that the VA has met its duty to assist 
the veteran in the development of those claims.

I.  Duty to Assist

The VA has a statutory duty to assist the veteran in the 
development of his claims.  38 U.S.C.A. §§ 5102, 5103, 5103A; 
38 C.F.R. § 3.159.  In so doing, the VA must notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  In particular, the RO 
must ensure that the veteran has been notified of the 
following:  (1) the information and evidence not of record 
that is necessary to substantiate each of his specific 
claims; (2) the information and evidence that VA will seek to 
provide; (3) the information and evidence that the veteran is 
expected to provide; and (4) the need to furnish the VA any 
evidence in his possession that pertains to any of his 
claims, i.e., something to the effect that he should give the 
VA everything he has pertaining to his claims.

By virtue of information contained in a December 2002 letter, 
the RO informed the veteran and his representative of the 
information and evidence needed to substantiate and complete 
his request to reopen a claim of entitlement to service 
connection for hearing loss disability in his right ear and 
his original claim of entitlement to service connection for 
tinnitus.  

The RO stated, however, that in order to establish service 
connection for a particular disability, it would need 
evidence of current disability and medical evidence that the 
disability was incurred in or aggravated by service.  In this 
regard, the RO noted that it had previously denied the 
veteran's claim of entitlement to service connection for 
hearing loss disability in the right ear and that it could 
take no action on such claim until it received new evidence.  

The RO informed the veteran that evidence showing that a 
particular disability was due to service could include:

?	Records from doctors who saw the 
veteran during or soon after 
service.
?	Statements from people who knew 
about the disability when it began.
?	Copies of letters written during or 
soon after service that mention it.
?	Photographs taken in service that 
show the disability.

The RO then listed various ways to get a medical report for 
his claim.  The RO requested that the veteran tell it if he 
had been treated at a VA medical facility and, if so, when.  
The RO then specifically informed the veteran that it would 
get the reports of such treatment.  

The RO also requested that the veteran tell it if he had 
received private medical treatment.  The RO noted that the 
veteran should call or write to the individual who performed 
the treatment or the facility where such treatment was 
performed and ask that copies of the associated records be 
sent to the RO.  Although the RO stated that that was the 
fastest way for it to obtain such information, it told the 
veteran that he could complete VA Form 21-4142, and it would 
request such records directly from the treating individual or 
facility.  
The RO told the veteran where to send the 
information/evidence and set forth time frames for doing so, 
as well as the potential consequences for failing to do so.  
In this regard, the RO stated that evidence received after 
one year from the date of the letter would be considered a 
new claim.  The RO also stated that under such circumstances, 
any benefits the veteran was entitled to receive could not 
start before the date of the new claim.  The RO then notified 
the veteran of what to do if he had questions or needed 
assistance and provided a telephone number, computer site, 
and address where he could get additional information.  

The RO informed the veteran that it had requested that he be 
scheduled for a medical examination and that it would inform 
him of the place and time to report for that examination.  
The RO also informed the veteran that it had requested his 
service medical records in conjunction with the claim.  

While the RO's letter of December 2002 may not have used the 
exact language of the regulation applicable to the duty to 
assist the veteran, the United States Court of Appeals for 
Veterans Claims (Court) has stated that such exactness is not 
necessary, so long as the language properly conveys the 
essence of the regulation.  Mayfield v. Nicholson, No. 02-
1077, slip-op. at 30 (Fed. Cir. April 14, 2005).  In light of 
the foregoing, the Board finds that the VA informed the 
veteran of the essence of the regulation.  Indeed, it has 
clearly informed the veteran of the types of evidence that 
would support his claims, the evidence the VA would attempt 
to obtain, and the information or evidence the veteran needed 
to provide.  

The veteran's representative now contests the adequacy of the 
December 2002 letter and maintains that it did not inform the 
veteran of how he could obtain an earlier effective date for 
service connection for hearing loss disability in the right 
ear and for tinnitus.  In this regard, he notes that the VA 
failed to inform the veteran of the following:

?	The information and evidence not of 
record that was necessary to 
substantiate the claim
?	The information and evidence that 
the veteran would seek to provide, 
and
?	The information and evidence that 
the veteran was expected to provide.  

The Board acknowledges that the RO's December 2002 letter did 
not apprise the veteran of the criteria for an earlier 
effective date for service connection for hearing loss 
disability in his right ear or for an earlier effective date 
for service connection for tinnitus.  However, the notice 
provisions of the VA's duty to assist the veteran do not 
apply if, in response to a decision on a claim for which VA 
has already provided the duty to assist notice, the claimant 
files a notice of disagreement (NOD) that raises a new issue 
(i.e., a "downstream" issue).  VAOPGCPREC 8-03 (December 
22, 2003).  

In the case now before the Board, the RO's April 2003 
decision granted the veteran's claims of entitlement to 
service connection for hearing loss disability in the right 
ear and for tinnitus.  As to the fact of service connection, 
that decision represented a full grant of benefits.  

In rating those disabilities, the RO noted that service 
connection was already in effect for hearing loss disability 
in the left ear, evaluated as noncompensably disabling.  
Therefore, the RO evaluated the veteran for bilateral hearing 
loss disability and assigned a 10 percent rating, effective 
September 12, 2002.  The RO also assigned a 10 percent rating 
for tinnitus, effective the same date.  The following month, 
the veteran filed a Notice of Disagreement (NOD) with the 
assigned effective dates.  That is, the NOD raised new 
("downstream") issues.  Therefore, in accordance with 
VAOPGCPREC 8-03, a new duty to assist letter need not be sent 
in association with the veteran's claims for an earlier 
effective date for service connection for either of those 
disabilities.  

In addition to the December 2002 letter, the veteran was 
issued a Statement of the Case (SOC) in December 2003.  That 
document further notified the veteran and his representative 
of the evidence necessary to substantiate his request to 
reopen his claim of entitlement to service connection for 
hearing loss disability in his right ear and his original 
claim of entitlement to service connection for tinnitus.  
Indeed, the SOC set forth the relevant text of 38 C.F.R. 
§ 3.159.  The SOC also identified the evidence that had been 
received by the RO.  

The Board notes that the veteran's claims folder has been 
rebuilt.  Nevertheless, it includes the following 
evidence/information which was used to support the grant of 
service connection for hearing loss disability in his right 
ear and the grant of service connection for tinnitus:  the 
veteran's May 1990 claim of entitlement to service connection 
for hearing loss disability (VA Form 21-526); a notice, dated 
in August 1990, that the veteran's claim of entitlement to 
service connection for hearing loss disability had been 
denied; an SOC issued in October 1990 and an Supplemental 
Statement of the Case (SSOC) issued in January 1991 in 
conjunction with the veteran's appeal for service connection 
for hearing loss disability; VA Form 1-9, dated in February 
1991; a copy of a Board decision, issued in August 1991; a 
December 1991 notice that the veteran's left ear hearing loss 
disability had been rated as noncompensably disabling; an 
NOD, dated in December 1991 (and attached report of an 
audiogram) contesting the noncompensable rating for the 
veteran's left ear hearing loss disability; an SOC, issued in 
January 1992, concerning the appeal for a compensable rating 
for left ear hearing loss disability; and reports of private 
audiograms, performed in February 1971 and May 1979.

The evidence and information associated with the veteran's 
claim also includes the veteran's statement, dated in 
February 1992, in which he withdraws his claim for a 
compensable rating for left ear hearing loss disability and 
claims entitlement to service connection for right ear 
hearing loss disability; an April 1992 notice that the RO had 
confirmed and continued its denial of entitlement to service 
connection for right ear hearing loss disability; VA Form 9, 
dated in August 1992; the appellant's July 1993 appeal to the 
Court contesting the Board's June 1993 denial of entitlement 
to service connection for right ear hearing loss disability; 
copies of the appellant's and appellee's motions to the 
Court; and a copy of the Court's decision, issued in February 
1995.

Finally, the evidence and information associated with the 
veteran's claim includes a record reflecting the veteran's 
treatment in January 1996 at the VA Medical Center (MC) in 
Minneapolis, Minnesota; a copy of a letter from the veteran's 
United States Senator, received at the RO on September 12, 
2002; a December 2002 statement from the veteran; a December 
2002 statement from L. A. P., M.D.; a lay statement from M. 
R. H., dated in January 2003; the report of an audiologic 
examination, performed by the VA in February 2003; a copy of 
the RO's April 2003 decision; the veteran's NOD, received in 
May 2003; the SOC issued in December 2003; VA Form 9, 
received by the RO in January 2004; and statements from the 
veteran's representative, dated in January and March 2004.  

After reviewing the record, the Board finds that the RO has 
met its duty to assist the veteran in the development of 
evidence to support the claim.  It appears that all relevant 
evidence identified by the veteran has been obtained and 
associated with the claims folder.  In this regard, he has 
not identified any further outstanding evidence (that has not 
been sought by the VA), which could be used to support the 
issue of entitlement to an effective date earlier than 
September 12, 2002, for service connection for hearing loss 
disability in the right ear or for tinnitus.  

Given the efforts by the RO to development the record, there 
is no reasonable possibility that further development would 
lead to any additional relevant evidence.  As such, further 
action is unnecessary in order to meet the VA's statutory 
duty to assist the veteran in the development of his claim.  
See, e.g., Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands that would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
appellant are to be avoided).

In light of the foregoing, there is no prejudice to the 
veteran due to a failure to assist him in the development of 
his claims of entitlement to effective date earlier than 
September 12, 2002, for service connection for hearing loss 
disability in the right ear and for tinnitus.  See Mayfield 
v. Nicholson, No. 02-1077 (Fed. Cir. April 14, 2005) 
(discussing prejudicial error).  Therefore, the Board will 
proceed to the merits of the appeal.  



II.  Facts and Analysis

The veteran's original claim for hearing loss disability was 
received by the RO in May 1990.  In August 1990, the RO 
denied that claim.  The veteran disagreed with that decision 
and perfected a timely appeal to the Board.

In a decision, issued in August 1991, the Board granted the 
veteran's claim of entitlement to service connection for 
hearing loss disability in the veteran's left ear.  However, 
the Board denied his claim of entitlement to service 
connection for hearing loss disability in his right ear.  The 
veteran did not request reconsideration of the Board's 
decision, nor did he appeal it to the Court.  Accordingly, 
that decision became final under the law and regulations then 
in effect.  38 U.S.C.A. § 7104 (West 1991); 38 C.F.R. 
§§ 20.1000, 20.1100 (1991).  

The evidence shows that in June 1993, the Board confirmed and 
continued its denial of entitlement to service connection for 
hearing loss disability in the right ear.  In so doing, the 
Board found that new and material evidence had not been 
received to reopen that claim.  The veteran disagreed with 
that determination and filed a timely appeal with the Court.  

On February 7, 1995, the Court affirmed the Board's decision.  
The veteran did not appeal that decision; and, therefore, it 
became final.  38 U.S.C.A. § 7252 (West 1991).

On September 12, 2002, the veteran, through his United States 
Senator, inquired about his claim for VA benefits due to 
hearing loss.  

As noted above, in its April 2003 decision, the RO granted 
entitlement to service connection for hearing loss disability 
in the veteran's right ear and for tinnitus.  The hearing 
loss disability in the right ear and in the left ear were 
rated as bilateral hearing loss disability, and a 10 percent 
rating was assigned, effective September 12, 2002.  Tinnitus 
was also evaluated as 10 percent disabling, effective 
September 12, 2002.

The veteran now maintains that his hearing loss disability 
and tinnitus had been in effect since he filed his original 
claim in May 1990.  Therefore, he maintains that the 
effective date of service connection should be retroactive to 
May 1990.  

Generally, the effective date of an award of direct service 
connection shall be fixed in accordance with the facts found, 
but shall not be earlier than the date of receipt of 
application therefore.  38 U.S.A. § 5110(a); 38 C.F.R. § 
3.400(b)(2).  However, there is an exception in that the 
effective date of disability compensation will be the day 
following the veteran's separation from active service, if 
the claim is received within 1 year after the veteran's 
separation from service.  Otherwise, the effective date will 
be the date of the receipt of the claim, or the date 
entitlement arose, whichever is later (emphasis added).  

Similarly, when new and material evidence is received after a 
final disallowance, the effective date of service connection 
will be the date of the receipt of the claim, or the date 
entitlement arose, whichever is later (emphasis added).  38 
U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(q)(1)(ii).  

As noted above, the most recent claims of entitlement to 
service connection for hearing loss disability in the 
veteran's right ear and entitlement to service connection for 
tinnitus were initiated by a claim received at the RO on 
September 12, 2002.  The former was a request to reopen a 
claim which had been denied by the Court on February 7, 1995, 
while the latter was an original claim.  Although the veteran 
maintains that there was evidence of hearing loss disability 
in the right ear long before September 12, 2002, there is no 
evidence of any communication between February 7, 1995, and 
September 12, 2002, which could even be construed as an 
informal request to reopen his claim of entitlement for 
service connection for that disorder.  38 U.S.C.A. § 5101(a) 
(West 2002); 38 C.F.R. § 3.151(a),  3.155(a) (2004).  
Similarly, there is no evidence of any such communication 
prior to September 12, 2002, which could be construed as an 
informal claim for service connection for tinnitus.  Id.

Thus, even if the initial manifestations of hearing loss 
disability in the veteran's right ear or tinnitus had 
occurred earlier, the date of the receipt of the claim 
controls, as it occurred later than the date entitlement 
arose.  There is simply no legal basis to conclude otherwise.  
Therefore, the claims for an effective date earlier than 
September 12, 2002, for service connection for hearing loss 
disability in the veteran's right ear and for tinnitus must 
be denied.  Sabonis.  


ORDER

Entitlement to an effective date earlier than September 12, 
2002, for service connection for hearing loss disability, 
right ear, is denied.

Entitlement to an effective date earlier than September 12, 
2002, for service connection for tinnitus, is denied.



	                        
____________________________________________
	G.H. Shufelt
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


